DETAILED ACTION
Claims 1-21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11-12, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US Patent Publication 20070112787)(hereinafter Burton) in view of Griffin (US20140244308) and Microsoft (https://answers.microsoft.com/en-us/msoffice/forum/all/one-drive-for-business-sharepoint-sync-green-lock/46a13188-2951-4665-bf28-f872d18a7e3f).
As per claim 1, Burton teaches a method for preventing conflict of medical data in a system that synchronizes the medical data between a cloud repository on a cloud server and a plurality of local repositories on a plurality of local servers of healthcare facilities connected to the cloud server, wherein the healthcare facilities include at least a first healthcare facility including a first local repository and a second healthcare facility including a second local repository, the method comprising: 
receiving, by the cloud server and from a user of the first healthcare facility, a reservation request (para. 34: client computer requests access to file); 
prohibiting, by the cloud server, editing of the medical image (para. 29, 34: server prohibits editing of file by locking it in response to user check out request); 

receiving, by the cloud server and from the user of the first healthcare facility, a request to re-enable editing of the medical image associated with the patient where editing has been prohibited by the user (para. 37: user who originally checked file out can check file back in and release check out); and 
re-enabling, by the cloud server after receiving the request to re-enable editing from the user, the editing of the medical image associated with the patient where editing has been prohibited by the user (Fig. 8; para. 37: once file is checked back in the file is unlocked).
Burton does not expressly teach to receiving a reservation request that includes patient information of a patient; prohibiting, by the cloud server in response to determining that a medical image stored in the cloud server is associated with the patient based on the patient information, editing of the medical image.
Griffin, however, teaches to providing access to data records including images and where a user can request access to a data record and the system only grants read access to the record (para. 36-37, 43-44).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Griffin with Burton based on the motivation of providing easy remote access to data while ensuring data security (Griffin – para. 4).

Microsoft, however, teaches to displaying an interface that shows files that are locked for editing (pg. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Microsoft with Burton and Griffin based on the motivation of indicating a file or folder with special permissions and that the active user is restricted from performing some - or even all - operations on that file or folder (Microsoft – pg 1).
As per claim 2, Burton, Griffin, and Microsoft teach the method according to claim 1.  Burton does not expressly teach wherein the patient is an out-of-facility diagnosis patient.
Griffin, however, teaches to storing patient data (para. 36-37).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Claims 11 & 16 recite substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
Claims 12 & 17 recite substantially similar limitations as those already addressed in claim 2, and, as such, are rejected for similar reasons as given above.
As per claim 21, Burton, Griffin, and Microsoft teach the method according to claim 1.  Burton does not expressly teach further comprising:

Microsoft, however, teaches to displaying an interface that shows files that are locked for editing and where this interface is available to multiple users for access (pg. 1). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burton, Griffin, and Microsoft as applied to claim 1 above, and in further view of SharePoint (“Troubleshooting checkin/checkout problems in a SharePoint workspace” https://docs.microsoft.com/en-us/archive/blogs/sharepoint_workspace_development_team/troubleshooting-checkincheckout-problems-in-a-sharepoint-workspace).
As per claim 3, Burton, Griffin, and Microsoft teach the method according to claim 1, but do not expressly teach further comprising: transmitting, by the cloud server in response to determining that the medical image is being edited by a user at the second healthcare facility when the reservation information is received, a command that causes the local computer to display a warning that editing of the medical image will become prohibited.

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Powell with Burton, Griffin, and Microsoft based on the motivation of providing collaborative tools that allow users to access and edit documents remotely.
Claims 13 & 18 recite substantially similar limitations as those already addressed in claim 3, and, as such, are rejected for similar reasons as given above.
	
Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burton, Griffin, and Microsoft as applied to claim 1 above, and in further view of Powell (US20100235782).
As per claim 4, Burton, Griffin, and Microsoft teach the method according to claim 1, but do not expressly teach wherein the request to enable editing is received by the cloud server after a synchronization of the medical data is completed between the cloud server and the first healthcare facility.
Powell, however, teaches to managing patient data where patient data is synchronized before a user requests specific data (para. 52).
 It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Powell with Burton, Griffin, and Microsoft based on the motivation of transmit medical information through various telecommunication means to health care professionals for review and analysis in a practical and efficient manner (Powell – para. 4).
.

Claims 5-6, 15, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burton, Griffin, and Microsoft as applied to claim 1 above, and in further view of Skaria (US20090282462)
As per claim 5, Burton, Griffin, and Microsoft teach the method according to claim 1, but do not expressly teach wherein the reservation information further comprises a reservation period for an out-of-facility diagnosis, and the method further comprises: prohibiting, by the cloud for a duration of the reservation period, editing of the medical image; receiving, by the cloud server and from the second healthcare facility during the duration of the reservation period, the request to edit the medical image; transmitting, by the cloud server and to the second healthcare facility, the command that causes the local computer to display that the editing of the medical image is prohibited; enabling, by the cloud server and after the reservation period has elapsed, the editing of the medical image.
Skaria, however, teaches to a user requesting to reserve a document and placing a reservation period (para. 28).  Skaria further teaches to a server prohibiting write access to the document during the reservation period and allowing access to the file after the reservation period has ended (para. 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Skaria with Burton, Griffin, and Microsoft based 
	As per claim 6, Burton, Griffin, and Microsoft teach the method according to claim 2, but do not expressly teach wherein the reservation period is set for an entirety of a same day as the out-of-facility diagnosis.
Skaria, however, teaches to a user requesting to reserve a document and placing a reservation period (para. 28).  Skaria further teaches to a server prohibiting write access to the document during the reservation period and allowing access to the file after the reservation period has ended (para. 36).  Skaria also teaches to setting a timeout value for the reservation period (para. 30).  The Examiner asserts that the specific value of the reservation period claimed by Applicant is considered obvious in view of the disclosed timeout value taught by Skaria.  
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Claims 15 & 20 recite substantially similar limitations as those already addressed in claim 5, and, as such, are rejected for similar reasons as given above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burton, Griffin, Microsoft, and Powell as applied to claim 4 above, and in further view of Skaria (US20090282462).
Claim 7 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burton, Griffin and Microsoft as applied to claim 1 above, and in further view of Dahlin (US20040260577).
As per claim 8, Burton, Griffin and Microsoft teach the method according to claim 1, but do not expressly teach wherein each of the local servers is an application proxy server (APS) disposed in a medical facility.
Dahlin, however, teaches to a hospital facility where a client computer accesses data through a proxy server (para. 61).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Dahlin with Burton, Griffin and Microsoft based on the motivation of ensure security, administrative control, and caching service (Dahlin – para. 61).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burton, Griffin and Microsoft as applied to claim 1 above, and in further view of Backhaus (US20120265551A1).
As per claim 9, Burton, Griffin and Microsoft teach the method according to claim 1, but do not expressly teach wherein the medical image comprises at least one Digital Imaging and Communications in Medicine format (DICOM-format) medical image.
Backhaus, however, teaches to receiving DICOM medical images from a PACS server (para. 37).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Backhaus with Burton, Griffin and Microsoft 
As per claim 10, Burton, Griffin and Microsoft teach the method according to claim 1, but do not expressly wherein each of the local servers is coupled to the local computer with the display, and the cloud server is configured as a cloud-based Picture Archiving and Communication System (PACS).
Backhaus, however, teaches to receiving DICOM medical images from a PACS server (para. 37).  Backhaus also teaches to a user system connecting to a separate computing device (para. 83).
The motivations to combine the above mentioned references are discussed in the rejection of claim 9, and incorporated herein.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 103(a) rejection on pages 8-11 in regards to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3686